Name: Commission Regulation (EC) No 1459/94 of 24 June 1994 determining for the period 1 July 1994 to 28 February 1995 the quantities of raw sugar produced in the French overseas departments on which the refining aid specified in Council Regulation (EEC) No 2225/86 may be granted and amending Regulation (EC) No 455/94
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  economic policy;  overseas countries and territories;  executive power and public service
 Date Published: nan

 25. 6. 94 Official Journal of the European Communities No L 158/3 COMMISSION REGULATION (EC) No 1459/94 of 24 June 1994 determining for the period 1 July 1994 to 28 February 1995 the quantities of raw sugar produced in the French overseas departments on which the refining aid specified in Council Regulation (EEC) No 2225/86 may be granted and amending Regulation (EC) No 455/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, specified in Regulation (EEC) No 2225/86 could be granted ; whereas not all these quantities could be refined in good time but as a working stock they will be eligible for the refining aid for 1994/95 ; whereas it should be specified that the refining aid is to be granted on these quantities against those set in the Annex I to Regulation (EEC) No 1786/93 and in the Annex of Regulation (EC) No 455/94 for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 133/94 (2), and in particular Article 9 (6) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2) thereof, Article 1 The quantities of sugar mentioned in Article 3 (2) of Regulation (EEC) No 2225/86 are set for the period 1 July 1994 to 28 February 1995 at the amounts shown in Annex to this Regulation . Whereas Article 3 of Regulation (EEC) No 2225/86 states the aid is to be granted for raw sugar produced in the French overseas departments and refined in the European regions of the Community within the limits of quantities to be determined individually for each combination of region of destination and provenance ; whereas these quantities are to be determined on the basis of a Commu ­ nity supply balance for raw sugar ; Article 2 Whereas total production in the French department of Reunion in the 1994/95 marketing year will not be finally known until towards the end of January 1995 ; whereas as a first step, however, distribution should be made of this quantity sufficient to permit supply of the refineries concerned during the period 1 July 1994 to 28 February 1995 ; For raw sugar out of the quantities indicated in Annex I to Regulation (EEC) No 1786/93 and in the Annex to Regulation (EC) No 455/94 that is refined from 1 July 1994 onwards, the refining aid valid for the 1994/95 marketing year under Article 3 of Regulation (EEC) No 2225/86 shall be applicable . The refined quantities in question shall be charged against the amounts stipulated in Annex I to Regulation (EEC) No 1786/93 and in the Annex to Regulation (EC) No 455/94 for the 1993/94 marketing year. Whereas Commission Regulations (EEC) No 1786/93 (4) and (EC) No 455/94 (*) determined the quantities of raw sugar produced in the French overseas departments for the 1993/ 1994 marketing year on which the refining aid Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 177, 1 . 7 . 1981 , p. 4. 0 OJ No L 22, 27. 1 . 1994, p. 7 . 0 OJ No L 194, 17. 7 . 1986, p. 7 . (4) OJ No L 163, 6. 7 . 1993, p. 11 . 0 OJ No L 57, 1 . 3 . 1994, p. 48 . No L 158/4 Official Journal of the European Communities 25. 6. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1994. For the Commission Rene STEICHEN Member of the Commission 25. 6. 94 Official Journal of the European Communities No L 158/5 ANNEX Quantities of raw cane sugar, expressed as white sugar equivalent (1 000 tonnes) (Period from 1 July 1994 to 28 February 1995) From the French overseas departments For refining in Metropolitan France Portugal United Kingdom Other regions of the Community 1 . Reunion 158 0 0 0 2. Guadeloupe and Martinique 3 0 0 0